Case: 18-50398   Doc# 191-1   Filed: 10/24/18   Entered: 10/24/18 16:19:21   Page 1
                                        of 5
Case: 18-50398   Doc# 191-1   Filed: 10/24/18   Entered: 10/24/18 16:19:21   Page 2
                                        of 5
Case: 18-50398   Doc# 191-1   Filed: 10/24/18   Entered: 10/24/18 16:19:21   Page 3
                                        of 5
Case: 18-50398   Doc# 191-1   Filed: 10/24/18   Entered: 10/24/18 16:19:21   Page 4
                                        of 5
Case: 18-50398   Doc# 191-1   Filed: 10/24/18   Entered: 10/24/18 16:19:21   Page 5
                                        of 5
